USCA4 Appeal: 21-7179      Doc: 6        Filed: 08/18/2022     Pg: 1 of 5




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7179


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        KEITH ORBIE JAMES,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:09-cr-00190-NCT-3)


        Submitted: March 21, 2022                                         Decided: August 18, 2022


        Before GREGORY, Chief Judge, and AGEE and RICHARDSON, Circuit Judges.


        Affirmed by unpublished per curiam opinion. Chief Judge Gregory dissents.


        Keith Orbie James, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7179      Doc: 6         Filed: 08/18/2022      Pg: 2 of 5




        PER CURIAM:

               Keith Orbie James appeals the district court’s order denying his motion for

        compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First

        Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We affirm.

               James is serving a 254-month sentence, imposed in 2010, following his conviction

        on two counts of interference with commerce by robbery, in violation of 18 U.S.C. §§ 1951

        & 2 (“Hobbs Act robbery”), and one count of brandishing a firearm in furtherance of a

        crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii).         In his motion for

        compassionate release, James asserted that he was 49 years old and suffered from

        numerous serious health issues. James had previously contracted COVID-19, for which

        he spent 12 days in the hospital, including 8 days on a ventilator. Although he had received

        the first of two vaccination injections at the time he filed his motion, James argued that he

        was at risk of reinfection and more severe complications if he contracted COVID-19 again.

        As additional grounds for compassionate release, James argued that the medical care at his

        facility, FCI-Petersburg, was inadequate, his sister needed his help to care for their mother

        and another sibling, and that, under current law, he would not be convicted on the § 924(c)

        charge because he did not have a qualifying predicate crime of violence.

               The district court acknowledged that James had been hospitalized for, and recovered

        from, COVID-19. The court observed that the Centers for Disease Control and Prevention

        (“CDC”) determined that several of the diseases and conditions afflicting James—Type 2

        diabetes, hypertension, liver disease, and obesity—heightened the risk of severe illness

        from COVID-19 and, recognizing James’ claim that his age also placed him at risk, the

                                                     2
USCA4 Appeal: 21-7179       Doc: 6        Filed: 08/18/2022      Pg: 3 of 5




        court noted the CDC’s determination that increased age was also a risk factor. The court

        found that the fact that FCI-Petersburg took James to the hospital for COVID-19 treatment

        demonstrated that the institution took James’ illness seriously and sought the necessary

        care.

                Recognizing that James was at least partially vaccinated, the court observed that

        376 staff members and 1,936 out of 2,138 inmates at FCI-Petersburg were fully vaccinated

        as of July 8, 2021. Furthermore, the court observed that there were no reported cases of

        COVID-19 at FCI-Petersburg at the time of its order. As for James’ concern regarding

        reinfection and the COVID-19 variants, the court cited evidence that the vaccines are

        effective in reducing the risk of severe illness or death from COVID-19. The court

        determined that the medical records contradicted James’ claim that he was not receiving

        adequate medical care. Additionally, the court rejected James’ claim that problems with

        his legs prevented him from providing self-care in the prison environment. Thus, the court

        concluded that “[n]either James’[] age, medical conditions (in the context of COVID-19 or

        not), nor the situation at Petersburg is an extraordinary and compelling reason, alone, or in

        combination, for relief.” United States v. James, No. 1:09-cr-00190-NCT-3 (M.D.N.C.

        July 9, 2021) (unpublished).

                The court also rejected the other grounds James cited for compassionate release.

        Concluding that James failed to establish extraordinary and compelling reasons warranting

        compassionate release, the court denied relief. James timely appealed.

                On a defendant’s motion, a district court may reduce a prison term if “extraordinary

        and compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). If a court

                                                     3
USCA4 Appeal: 21-7179       Doc: 6         Filed: 08/18/2022      Pg: 4 of 5




        finds that extraordinary and compelling reasons exist, it must then consider the 18 U.S.C.

        § 3553(a) factors “to the extent that they are applicable.” 18 U.S.C. § 3582(c)(1)(A).

               We review a district court’s ruling on a compassionate release motion for abuse of

        discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (per curiam), cert. denied,

        142 S. Ct. 383 (2021). “A district court abuses its discretion when it acts arbitrarily or

        irrationally, fails to consider judicially recognized factors constraining its exercise of

        discretion, relies on erroneous factual or legal premises, or commits an error of law.”

        United States v. Jenkins, 22 F.4th 162, 167 (4th Cir. 2021) (internal quotation marks

        omitted).

               After reviewing the record, we discern no such error. To the extent that James’

        increased susceptibility to severe COVID-19 complications and the fact that he previously

        suffered serious consequences from contracting COVID-19 presents a close question as to

        whether he demonstrated extraordinary and compelling reasons for compassionate

        release, 1 we conclude that the district court’s resolution of that question is not an abuse of

        discretion. See Evans v. Eaton Corp. Long Term Disability Plan, 514 F.3d 315, 322 (4th

        Cir. 2008) (“At its immovable core, the abuse of discretion standard requires a reviewing


               1
                 James’ other arguments present no close question. Nothing in James’ medical
        records is consistent with his claim of medical neglect or inadequate medical care. James’
        desire to assist his sister in caring for their family members, we conclude, is not an
        extraordinary and compelling reason for compassionate release. Finally, the predicate
        crime of violence for James’ 18 U.S.C. § 924(c) conviction was Hobbs Act robbery and
        aiding and abetting, which we have determined qualifies categorically as a crime of
        violence under the force clause of § 924(c)(3)(A), United States v. Mathis, 932 F.3d 242,
        266 (4th Cir. 2019)—even under an aiding and abetting theory, United States v. Ali, 991
        F.3d 561, 574 (4th Cir.), cert. denied, 142 S. Ct. 486 (2021).

                                                      4
USCA4 Appeal: 21-7179        Doc: 6        Filed: 08/18/2022     Pg: 5 of 5




        court to show enough deference to a primary decision-maker’s judgment that the court does

        not reverse merely because it would have come to a different result in the first instance.”).

               Accordingly, we affirm. We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                       AFFIRMED 2




               2
                   Chief Judge Gregory dissents.

                                                     5